We affirm. Defendant’s challenge to the sufficiency of his plea allocution is unpreserved due to his failure to move to withdraw the plea or vacate the judgment of conviction, and this case does not fall within the narrow exception to the preservation rule (see People v Louree, 8 NY3d 541, 545 [2007]; People v Thomas, 63 AD3d 642 [2009], Iv denied 13 NY3d 862 [2009]). In any event, defendant’s second guilty plea only differed from the first in the sentence to be imposed, and County Court “validly incorporated by reference the full allocution . . . that had been conducted at the first plea proceeding” (People v Thomas, 63 AD3d at 642; see People v Elkin, 154 AD2d 936 [1989], Iv denied 74 NY2d 947 [1989]).
As a final matter, we have examined and are unpersuaded by defendant’s claim that the sentence imposed was harsh and excessive.
Mercure, J.P., Lahtinen, Malone Jr., Kavanagh and Egan Jr., JJ., concur. Ordered that the judgment is affirmed.